Citation Nr: 0313156	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether the September 4, 1990 rating decision, which 
denied entitlement to service connection for bilateral pes 
planus, contained clear and unmistakable error.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a skin disability, 
to include pseudofolliculitis barbae.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar segment of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from June 1982 
to August 1982, from May 1983 to March 1986, and from 
February 1987 to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  Following a review of the 
claims folder, the Board determined that additional 
information was needed prior to issuing a decision on the 
merits of the veteran's claims.  Thus, in December 1999, the 
Board remanded the claim.    

After the claim was returned to the Board, the Board, in a 
decision dated August 2002, determined that the veteran had 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for bilateral pes 
planus.  With respect to the other three issues on appeal, 
the Board deferred action on those.  Said action will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's current skin disorder, pseudofolliculitis 
barbae, first manifested itself while the veteran was on 
active duty.


CONCLUSION OF LAW

The veteran's current skin disorder, pseudofolliculitis 
barbae, was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the service medical records shows while the veteran 
was in service, he complained of tender skin and irritation 
after shaving.  He underwent a medical examination and it was 
determined that the veteran was suffering from 
pseudofolliculitis barbae.  A shaving profile was entered 
into his records in August of 1987.  The remaining three 
years of service medical are negative for complaints 
involving the dermatological disorder.

Six years later, in 1996, the veteran submitted a claim to 
the VA seeking entitlement to service connection for a skin 
disorder.  He asserted that prior to his enlistment, he did 
not have problems with pseudofolliculitis barbae but that 
this disorder began therein and continued to the present.  He 
was initially denied service connection for this disorder.  
See VA Form 21-6796, Rating Decision, August 22, 1996.  In 
denying the claim, the RO concluded that the veteran had not 
submitted medical evidence etiologically linking any found 
current skin disorder with a disorder from which he suffered 
therefrom while in service.  The veteran was notified of that 
decision, and he appealed to the Board for review.

As noted above, the Board remanded the claim in December 1999 
for the purpose of obtaining additional medical evidence.  
The Board in particular sought to obtain medical information 
concerning the likelihood of the veteran's pseudofolliculitis 
barbae being caused by or the result of his military service.  
Thus, in June 2001, the veteran underwent a dermatological 
examination.  Upon completion of the exam, the doctor wrote:

I believe [the veteran] does have 
pseudofolliculitis barbae and acne as 
well.  Certainly, close shaving could 
have further irritated the skin in this 
area and worsened his acne condition.  
With his forehead and nose being quite 
clear, I certainly give more credibility 
to the pseudofolliculitis worsening his 
acneiform eruption.

Because this evaluation did not address whether the disorder 
began while the veteran was in the military, the Board sought 
another opinion concerning the etiology of the disorder.  
Another examination was performed in February 2003.  After 
that examination, the doctor wrote:

	. . . The onset and the course was 
started in the military and is chronic. . 
. . The area involved is beard 
distribution.  This area was exposed to 
razors. . . .

The claim has since been returned to the Board for review.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist, eliminates the concept of a well-grounded claim, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

With respect to the veteran's claim seeking service 
connection for a skin disorder, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case, the 
supplemental statements of the case issued by the RO, and the 
Board remand of December 1999.  He has been told that he 
needed to submit evidence supporting his assertions that he 
has a skin disorder related to his military service.  
Moreover, he has been told that the evidence did not 
originally show that his claimed disability was service-
connected but he was told of the evidence needed to support 
his claim. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the RO has requested that the veteran provide the 
names of addresses of medical facilities, doctors, witnesses, 
and the like that would corroborate his assertions.  The VA 
accomplished this task through the issuance of a VCAA letter 
dated November 2002.  The VA also informed him that it would 
request these records and other evidence, but that it was his 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disability was procured and before the VA, 
the veteran underwent VA dermatological examinations in June 
2001 and February 2003.  Therefore, VA has adequately 
notified the veteran of the evidence it would obtain and of 
the evidence that was necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  As 
noted above, it also provided a medical examination of the 
veteran in order to determine the etiology of the current 
skin disorder.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2002), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence is clear that the veteran currently suffers from 
pseudofolliculitis barbae.  He is presumed to have been free 
from this disability at the time of entry into service.  A VA 
physician has linked this disorder with his military service, 
and the symptoms and manifestations he suffered therefrom 
while in the service.  Therefore, direct service connection 
is warranted for a skin disorder, to include 
pseudofolliculitis barbae.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


ORDER

Service connection for a skin disability, to include 
pseudofolliculitis barbae, is granted.


REMAND

In August 2002, the Board issued a decision with respect to 
the issue involving new and material evidence for the claim 
involving bilateral pes planus.  The Board found that new and 
material evidence had been received with respect to this 
issue and it reopened the claim.  The Board, in that 
decision, notified the veteran that it would be undertaking 
additional development of the other three issues pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran that once the development had been completed, the 
veteran would be informed of the development, and the Board 
would then issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the decision, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  It was further determined that the Board was not 
allowed to consider additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Request that the veteran identify all 
medical facilities at which he has 
received treatment or diagnostic work for 
his bilateral pes planus and lower back 
disorder since August 2002 to the 
present, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Obtain and associate with the claims file 
all treatment records of which the 
veteran provides adequate notice.  

2.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
38 U.S.C.A. § 5103A(b) (West 2002).

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) is fully complied with and 
satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the remaining issues on appeal, 
with application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand and the Board's development procedures.  
If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


